Citation Nr: 1046847	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to November 1957.  

By rating action in November 2004, the RO denied service 
connection for bilateral defective hearing and tinnitus.  The 
Veteran and his representative were notified of this decision and 
did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the RO which reopened 
and denied the claims of service connection for bilateral 
defective hearing and tinnitus on a de novo basis.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled.  By a communication dated in and received 
in October 2009, the Veteran cancelled his hearing request.  
Appellate review may proceed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing and 
tinnitus was last finally denied by an unappealed rating decision 
by the RO in November 2004.  

2.  The additional evidence received since the November 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility of 
substantiating the claim.  

3.  The preponderance of the competent medical evidence does not 
show that the Veteran has a hearing loss or tinnitus at present 
which is related to service.  




CONCLUSIONS OF LAW

1.  The November 2004 RO decision which denied service connection 
for bilateral defective hearing and tinnitus is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2010).  

2.  New and material evidence has been received sufficient to 
reopen the claims of service connection for bilateral defective 
hearing and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2010).  

3.  Bilateral defective hearing was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
4.85, 4.86, Part 4, Diagnostic Code 6100 (2010).  

4.  The Veteran does not have tinnitus due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication of 
the Veteran's claims, a letter dated in June 2007, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of this appeal and 
was scheduled to testify at a hearing before a member of the 
Board at the RO in October 2009, but cancelled and indicated that 
he did not wish to be rescheduled for another hearing.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA audiological examination 
obtained in this case was adequate and was predicated on a review 
of the claims folder and the medical records contained therein.  
The report included a description of the history of the Veteran's 
symptomatology regarding his hearing loss, and a discussion and 
analysis of all clinical and diagnostic findings.  

To the extent that the VCAA notice in this case is deemed to be 
deficient under VCAA, based on the communications sent to the 
Veteran and his representative over the course of this appeal, he 
clearly has actual knowledge of the evidence necessary to reopen 
his claims and to establish entitlement to the benefits sought.  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and that 
the Veteran is not prejudiced by moving forward with a decision 
on the merits of his claims.  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

Service Connection - In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable degree 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides, in pertinent part, that impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).  

Finality

Before reaching the merits of the claim, the Board must first 
rule on the matter of reopening of the Veteran's claims for 
hearing loss and tinnitus.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claims to be reopened.  Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing and tinnitus was finally denied by the RO in November 
2004.  There was no appeal of that rating decision, and it became 
final.  Therefore, the laws and regulations governing finality 
and reopening of a previously disallowed claim are pertinent in 
the consideration of the current issues on appeal.  

New and material evidence is defined by regulations as evidence 
not previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Id.  

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted evidence is 
probative.  Such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis for 
the last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The evidence of record at the time of the November 2004 rating 
decision which denied service connection for bilateral defective 
hearing and tinnitus included the Veteran's service treatment 
records and an October 2004 VA audiological examination report.  

The service treatment records showed no complaints, treatment or 
diagnoses for any hearing problems or tinnitus.  The Veteran's 
enlistment examination in April 1954 showed his hearing for 
whispered voice testing was 15/15, bilaterally.  The audiometric 
findings (without conversion to ISO units currently in effect) at 
the time of his service separation examination in November 1957, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
-
15
LEFT
10
0
0
-
10

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  

When examined by VA in October 2004, the Veteran reported a 
history of noise exposure working around jet engines in service 
and some post-service noise exposure occupationally and 
recreationally.  He reported recent onset of tinnitus, with 
constant tinnitus since March 2004, and denied any history of 
aural pathology, familial hearing loss, diabetes, or ototoxic 
medications.  The audiologist noted that the Veteran's service 
treatment records showed essentially normal hearing at the time 
of discharge from service.  On examination, audiological findings 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
30
55
LEFT
0
30
0
30
35

Speech recognition ability was 100 percent, bilaterally.  
Impedance audiometry showed normal middle ear function, 
bilaterally, and contralateral and ipsilateral acoustic reflexes 
were elicited in both ears.  The audiologist indicated that the 
Veteran had normal hearing from 500 through 2000 Hertz, dropping 
to a mild to moderate sensorineural hearing loss in the right 
ear, and mild sensorineural hearing loss at 1000, 3000, and 4000 
Hertz in the left ear.  The audiologist opined that, based on the 
length of time between the Veteran's acoustic trauma in service 
and the recent onset of hearing loss and tinnitus, it was 
unlikely that the current disabilities were related to service.  

Service connection for bilateral defective hearing was denied by 
the RO in November 2004, on the basis that there was no evidence 
of a chronic hearing loss or tinnitus in service or until many 
years thereafter, and no competent medical evidence relating any 
current hearing loss or tinnitus to service.  The Veteran and his 
representative were notified of the decision and did not appeal.  

The evidence added to the record since the November 2004 rating 
action includes letters from three private audiologists (with 
audiometric reports dated in April 2007, May 2008, and February 
2009), several internet articles on the subject of hearing loss 
and tinnitus, and a September 2009 VA audiological examination 
report.  

The letters from two of the private audiologists, dated in April 
2007, and February and September 2009 (latter two letters from 
one audiologist), were to the effect that the Veteran's current 
hearing loss and tinnitus were at least as likely as not related 
to noise exposure in service.  The clinician also noted that the 
pattern of hearing loss was also frequently associated with 
tinnitus.  
Initially, it should be noted that the evidence received 
subsequent to November 2004, is presumed credible for the 
purposes of reopening the Veteran's claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In this case, the basis for the November 2004 denial of the 
Veteran's claim for hearing loss and tinnitus was that there was 
no evidence of a hearing loss or tinnitus in service or until 
many years thereafter, and no competent evidence relating any 
current hearing loss or tinnitus to service.  The information 
received since that decision includes opinions from two private 
providers relating the Veteran's current hearing loss and 
tinnitus to noise exposure in service.  The medical opinions are 
material, as they provide additional probative information and 
relates to an unestablished fact necessary to substantiate the 
claims.  38 C.F.R. § 3.156.  Having decided that the private 
clinicians' letters are new and material, the claim will be 
reopened solely on the basis of this evidence.  

Having determined that the Veteran's claims for bilateral 
defective hearing and tinnitus are reopened, the Board must next 
determine if it will be prejudicial to the Veteran if the Board 
addresses the merits of the claims.  As indicated above, the 
Veteran was notified of VA's duty to assist him in obtaining 
evidence, of what evidence was required to sustain his claim, and 
what evidence has already been obtained.  The Veteran was 
notified of his responsibility to submit evidence which showed 
that he had a disability at present which had its onset in 
service, and why the current evidence was insufficient to award 
the benefits sought.  The Veteran's service treatment records and 
all VA and private medical records identified by him have been 
obtained and associated with the claims file.  Based on a review 
of the claims file, the Board finds that VA's duty to assist and 
notify the Veteran has been completed, and that he will not be 
prejudiced by the Board proceeding to review the issue on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess the 
credibility of the relevant evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 
49, 59 (1990).  

Merits Analysis

In this case, while the private favorable medical opinions were 
not inherently false or untrue and, therefore, presumed to be 
credible for the purpose of reopening the Veteran's claim, the 
Board finds that the opinions were conclusory in nature and are 
outweighed by the more comprehensive analysis and opinion of the 
VA audiologist in September 2007.  

The facts in this case showed no complaints, treatment or 
diagnosis for any hearing problems or tinnitus during the 
Veteran's active service from 1954 to 1957.  The Veteran did not 
seek clinical evaluation of his hearing or report tinnitus until 
2004, until more than four decades after his service discharge.  
It is conceded that the Veteran was exposed to acoustic trauma 
while working around jet aircraft engines in service.  However, 
he never complained of, or was treated for any ear or hearing 
problems during service and made no mention of any such problems 
or of any tinnitus at the time of his service separation 
examination in November 1957.  

Although the Veteran asserted that his hearing problems have been 
present for "years" he has never actually indicated when his 
hearing loss began.  In a letter received in April 2007, the 
Veteran's wife stated that she noticed that his hearing had 
gradually deteriorated over the past ten years.  The evidence of 
record showed that the Veteran first sought treatment for hearing 
problems from a private doctor in March 2004, and was diagnosed 
with sensorineural hearing loss and subjective tinnitus at that 
time.  (See March 2004 private billing note).  On his original 
application for VA compensation benefits, received in July 2004, 
the Veteran reported that he "recently" experienced continued 
ringing in his ears and was told by a specialist that he had 
"long-term damage resulting in limited high range."  

A VA audiological examination in October 2004 revealed normal 
hearing at the frequencies from 500 to 2000 Hertz in both ears, 
with mild to moderate sensorineural hearing loss at 3000 and 4000 
Hertz in the right ear and at 1000, 3000, and 4000 Hertz in the 
left ear.  The audiologist opined, in essence, that given the 
length of time from the last date of noise exposure in service to 
the onset of his hearing loss and tinnitus, it was unlikely that 
his current hearing loss and tinnitus were related to service.  

On a more recent VA examination in September 2007, the VA 
audiologist, who indicated that he reviewed the claims file, 
provided a detailed description of the Veteran's medical history, 
complaints, and the findings on examination.  He noted that the 
Veteran had a hearing loss in the right ear at 2000 Hertz at 
service separation, and that his hearing acuity at all other 
frequencies was essentially, within normal limits, bilaterally.  
Although the examiner did not indicate whether he considered the 
conversion from the ISO to ASA standard, the underlying basis of 
his analysis is not materially affected by the change in the unit 
standards.  

That is, the examiner indicated that while the Veteran had a 
hearing loss at 2000 Hertz in the right ear at separation, the 
audiometric findings on VA examination in October 2004, on 
private audiological examination in April 2007, and on VA 
examination in September 2007, showed normal hearing at 2000 
Hertz (5, 5, and 10 decibels, respectively).  Likewise, the 
audiometric findings at 500 Hertz on the same three recent 
examinations were also within normal limits (0, 5, and 5 
decibels, respectively).  

In other words, while the audiometric findings at service 
separation in 1957 appear to show some decreased auditory acuity 
in the right ear at 500 and 2000 Hertz, the Veteran's current 
hearing acuity for the frequencies from 500 to 2000 Hertz are 
within normal limits in the right ear, and show no evidence of a 
hearing loss at present.  The service separation examination 
discloses normal hearing at 4000 Hertz, the point at which 
audiology examinations from 2004 to the present disclose hearing 
loss.

Additionally, the audiologist who provided the 2007 VA 
examination report explained that noise induced sensorineural 
hearing loss usually affects the higher frequencies (above 2000 
Hertz) and that the Veteran's pattern of hearing loss at the time 
of service separation was not consistent with sensorineural 
hearing loss.  He also referred to a medical treatise on the 
subject of hearing loss, which noted that one characteristic of 
noise-induced hearing loss is that "once the exposure to noise 
is discontinued, there is no significant further progression of 
hearing loss as a result of noise exposure."  The audiologist 
concluded, in essence, that given the many years from the time of 
the Veteran's noise exposure in service to the onset of his 
hearing loss and tinnitus, it was unlikely that his current 
hearing loss and tinnitus were caused by or a result of his 
conceded in-service exposure to acoustic trauma, and were most 
likely a post-service occurrence due to non-military etiologies 
such as aging and recreational and occupational noise induced 
activities.  

In contrast, the favorable opinions from three private providers 
offered only conclusory statements without any discussion or 
analysis of the audiometric findings or the basis for the 
conclusions reached.  The providers did not discuss review of the 
claims file or any audiologic report prior to their own reports.  
The private providers did not point to any specific findings or 
medical treatise to support their conclusions, and based their 
opinions primarily on the Veteran's reported history of noise 
exposure in service.  One provider opined that the Veteran's 
sensorineural hearing loss was as likely as not caused by 
"excessive exposure to noise such as during his military 
career."  

Another private provider indicated that the Veteran's hearing 
loss was consistent with noise notches, that his tinnitus was 
secondary to the hearing loss, and that "both can be due to 
noise exposure."  A third stated, that based on the audiological 
results, case history, and the Veteran's chronological age, "his 
current hearing loss is more likely than not caused by excessive 
noise exposure during his military service."  This provider, an 
audiologist, provided no explanation for the conclusion, 
submitted in February 2009, that hearing loss and tinnitus for 
which the Veteran sought evaluation in 2004 and thereafter was 
due to noise exposure prior to November 1957.

The probative value of a clinician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even when reached by a health care 
professional, is not probative without a factual predicate in the 
record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion 
is inadequate when it is unsupported by clinical evidence).  

In this case, the Board finds the VA opinions, in particular, the 
September 2007 opinion persuasive, as it was based on a thorough 
review of the record and included a detailed discussion of all 
relevant facts.  The examiner offered a rational and plausible 
explanation for concluding that the Veteran's current hearing 
loss and tinnitus were not related in any way to service.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.).  

For the reasons discussed above, the Board finds that the private 
opinions are speculative at best and are of less probative value 
than the VA opinion, which was based on a longitudinal review of 
the entire evidentiary record and included a more thorough and 
detailed explanation as to the basis for that opinion.  

While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional competent 
to offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a medical 
nexus).  

As there is no competent medical evidence of record suggesting a 
connection between the Veteran's current hearing loss and 
tinnitus to service, and no objective evidence of any complaints 
or manifestations until nearly five decades after his discharge 
from service, the record affords no basis for a favorable 
disposition of the Veteran's appeal.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
and the appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


